United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-40954
                         Conference Calendar


ROY STEVE DAVIS,

                                     Plaintiff-Appellant,

versus

UP MILES, Individually & in his official capacity as Warden;
UP FAUVER, Individually & in his official capacity as Captain;
UP MACINTOSH, Individually & in his official capacity as Unit
Manager; R.L. SHEFFER,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:03-CV-148
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roy Steve Davis, federal prisoner number 16159-083, appeals

from the district court's dismissal of his action under Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).    Davis primarily alleged that he was denied due

process in a disciplinary hearing wherein he was found guilty of

assault and that he was subjected to assaults by other inmates,

toxic gas, and overcrowding.    The district court dismissed the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40954
                                 -2-

suit without prejudice because of Davis's failure to exhaust

administrative remedies.

     Davis argues that he did exhaust his administrative remedies

with respect to the assault adjudication.   The district court

held, and the record shows, that Davis exhausted his

administrative remedies after filing the instant law suit.    We

conclude that the district court did not err in dismissing this

claim.   See Underwood v. Wilson, 151 F.3d 292, 296 (5th Cir.

1998); 42 U.S.C. § 1997e(a).   Davis makes no argument that he

exhausted his administrative remedies with respect to his claims

concerning other assaults, toxic gas, and overcrowding.   Those

claims are deemed abandoned.    See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).    Moreover, the record does not show that

Davis exhausted these claims through the Bureau of Prisons'

administrative process.    See 28 C.F.R. §§ 542.10, 542.14, 542.15.

     AFFIRMED.